Esciiweii.ee, J.
(dissenting). To me the situation, disclosed by the record is one where the conclusion of the trial court is clearly overwhelmed.
Two men, farmers all their lives, one seventy and the other forty years, having three several times visited the land, knowing that the fence before their eyes substantially divided the 240 acres into two practically equal portions; that all the cleared land that there was must be found on the east side of the fence; having traversed the land themselves and having had represented to them that the tract indicated “B” on the sketch, the night pasture, contained twenty acres and also that about five acres were taken for the house and barn, and having seen that the piece “H” was uncleared and that there was uncleared land on tract “D,” are permitted to say that under such' a situation they could shut their eyes to the physical facts before them and honestly believe and rely on such belief that the east half of 240 acres contained 125 acres of cultivated land after a deduction of twenty acres for the night pasture, the five acres for the buildings, and something at least for tracts “H” and “D.”
The fifty acres of uncultivated land was spread out before them, as easy of computation and ascertainment at the time of purchase as when preparing for trial.
The transaction was closed in September, 1913; they go upon the premises the following spring and plant the same, *487and claim to have learned from tbe fact that the purchased seed overran the acreage fit for cultivation that they had been defrauded. Yet they pay the past-due and then due instalment of interest on this very mortgage in the fall of 1914, and at the same time settle with plaintiff a claim that they made with reference to a shortage in the standing corn that they had bought when buying the farm, but never a word about this present claim. The following year they ask for extension of time to pay the interest then due, and, although hinting at some claim they may still have, nevertheless intimate readiness to pay the second year’s interest.
To me the situation of the defendants is so full of laches and devoid of good faith and common sense that it should have received the condemnation of this court of last resort.
Keewih and ViNJE, JJ. We concur in the foregoing dissenting opinion of Justice Esciiweix.ee.